DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to communications filed on 12/20/2021. Claims 1-2, 5, 7 and 8 were amended. Claim 6 was canceled. Claims 9-10 were added. Therefore, claims 1-5 and 7-10 are pending for examination. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, 
e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 
In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 
1.321(b).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using webscreens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 1-5 and 7-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent (U.S. 10,611,303). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are merely obvious variations of the patented claims, as shown below:  


Instant Application 16/805,944
U.S. 10,611,303
16/249,368
Claim 1

1. (Currently Amended) A portable device capable of communicating with a vehicle, the portable device comprising: 


a motion sensor 


that, subsequent to a detection by the motion sensor that the portable device has been in a stationary state for a predetermined time period or longer, performs a predetermined test operation;


a control unit configured to determine whether or not abnormality has occurred in the motion sensor, based on an output from the motion sensor representing a result of the predetermined test operation; and 




an output unit configured to perform an output representing the abnormality in the motion sensor, when the control unit determines that the abnormality has occurred in the motion sensor.



NOT TAUGHT



NOT TAUGHT



Claim 1 and 2

1. A portable device that communicates with a vehicle, the portable device comprising:  

a motion sensor; 
IN CLAIM 2 BELOW


a control unit configured to determine whether or not abnormality has occurred in the motion sensor, based on an output from the motion sensor; and 


an output unit configured to perform an output representing abnormality in the motion sensor, when the control unit determines that abnormality has occurred in the motion sensor, 

wherein the motion sensor is capable of detecting an acceleration, and 
the control unit determines that abnormality has occurred in the motion sensor in a case where a state where an absolute value of a difference between a magnitude of an acceleration detected by the motion sensor and a magnitude of a gravitational acceleration is greater than or equal to a predetermined value, continues for a first predetermined time period or longer time period.
2. The portable device according to claim 1, wherein the control unit causes the motion sensor 


Claims 1-5 and 7-10 of the instant application contain only obvious modifications of independent and dependent claims 1-4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2-3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Honkanen (U.S. Patent Application Pub. 20160325710) in view of Babala (U.S. Patent Application Pub. 20110146369).  

Regarding claim 1, Honkanen teaches a portable device capable of communicating with a vehicle (Fig 1; key fob 200), the portable device comprising: 
a motion sensor (¶024; FIG. 3, motion detection device/movement sensor 216, included in key fob 200 to detect movement of key fob 200), that, subsequent to a detection by the motion sensor that the portable device has been in a stationary state for a predetermined time period or longer, performs a predetermined operation (¶024; FIG. 3; controller 206 can, for example, utilize motion or lack of motion detected signal from movement sensor 216 to place key fob 200 in a different operating mode/sleep mode when no motion is detected for a predetermined time period);
a control unit (¶024; FIG. 3; controller 206) configured to determine, based on an output from the motion sensor, a result of the predetermined test operation; and 
an output unit (¶020, Fig 3; per user alert devices 204 and/or transceiver circuitry 210);
Honkanen does not mention performing a predetermined test operation,
controller 206 being configured to determine whether or not abnormality has occurred in the motion sensor, and 
the output unit being configured to perform an output representing the abnormality in the motion sensor, when the control unit determines that the abnormality has occurred in the motion sensor.
Babala from an analogous art teaches in concept, the fail-safe of motion sensor modules
and performing predetermined test operations thereon (¶003, Figs 1-6), including a control unit (microprocessor) configured to determine whether or not abnormality has occurred in the motion sensor, based on an output from the motion sensor (self-test input signal is generated by safety control system microprocessor, applied to self-test input of motion sensor, if motion sensor operates properly, a fixed offset appears on sensor output signal at output of sensor module… if microprocessor does not detect offset after applying the self-test activation signal, it is an indication of a sensor malfunction and the microprocessor will generate an error signal or code; ¶003); and
an output unit configured to perform an output representing abnormality in the motion
sensor, when the control unit determines that abnormality has occurred in the motion sensor (when microprocessor does not detect offset after applying the self-test activation signal, it is an indication of a sensor malfunction and the microprocessor will generate an output such as an error signal or code; ¶003; Examiner interprets microprocessor also as an output unit performing claimed function). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Honkanen’s portable device with the concept of a control unit performing the functions of the microprocessor, as taught by Babala, for the purpose of recognizing when a self-testing motion sensor malfunction occurs.
Claim 7 (Currently Amended) Honkanen further teaches a non-transitory, computer readable medium storing a program causing a computer to execute several processes (¶020, Fig 3; key fob 200 includes a controller 206 and memory 208 for operating). Babala also teaches a computer readable medium storing a program causing a computer to execute several processes (Babala, ¶025, Fig 4; flow chart illustrating algorithm for operation). The combination of Honkanen and Babala teach a computer to execute the processes of claim 1, and the remainder of the claim is interpreted and rejected the same as claim 1 above.

Claim 8 (Currently Amended) is interpreted and rejected the same as claim 1 above.

Regarding Claim 9 (New), Honkanen and Babala teach the portable device according to claim 1, and Honkanen further teaches wherein the output unit performs wireless communication to transmit, to the vehicle (¶020, Figs 1 and 3, transmitter circuitry encodes and modulating information from the processor 206 into RF signals for transmission via the antenna 212 to the vehicle transceiver 110).  Babala teaches the concept of abnormality notification as the output representing the abnormality in the motion sensor (when microprocessor does not detect offset after applying the self-test activation signal, it is an indication of a sensor malfunction and the microprocessor will generate an output such as an error signal or code; ¶003).
A person of ordinary skill in the art, upon reading the references, would also have recognized the desirability of improved methods for an output unit of the portable device performing wireless communication to transmit, information such as alerts and/or notifications to any associated vehicle regarding a state/status of the motion sensor in the portable device. Furthermore, the information such as alerts and/or notifications about the motion sensor may be shown/delivered/represented in a finite number of solutions where the motion sensor alerts and/or notifications are either shown directly at/on/upon the portable device or remotely thereto the portable device. It would require no more than "ordinary skill and common sense," for an output unit of the portable device, i.e., a key fob, to perform wireless communication to transmit, 

Regarding Claim 2 (Currently Amended) Honkanen and Babala teach the portable device according to claim 9, and Honkanen further teaches the concept that when the portable device is outside a range in which the portable device is capable of performing wireless communication with the vehicle, the output unit does not perform wireless communication to transmit some information/commands  to the vehicle (¶002; RKE fob is carried with the operator of vehicle and can wirelessly perform functions when within a predetermined reception range of vehicle…RKE fob communicates with electronic control module within vehicle via a RF communication signal). 
Babala further teaches the concept wherein in a case where the control unit determines that the abnormality has occurred in the motion sensor of the portable device (when microprocessor does not detect offset after applying the self-test activation signal, it is an indication of a sensor malfunction and the microprocessor will generate an output such as an error signal or code; ¶003). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the key fob function and/or limitations on function of Honkanen with the concept, as taught by Babala above, in order to convenience the user and also as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. 

(¶028; for one way communications from  key fob 200 to vehicle transceiver 110, data packets can be transmitted at a pre-defined frequency bandwidth with a low tolerance for deviation, and therefore a relatively high immunity to noise. These signals are detected by the receiver 120 in the vehicle transceiver 110, and can be decoded by vehicle controller 112 and when a complete command sequence is received, the sequence/actions can be stored in memory 114 and vehicle control 112 does not perform the function, however, but waits until a second signal is received. The second signal is transmitted in a different frequency range, and has been filtered with a high tolerance for deviation… second signal, being more susceptible to noise and reliably detected when key fob 200 is closer to vehicle 102 than when the initial command transmission is made) for the immediately following time; and
wherein in a case where the control unit determines that the abnormality has occurred in the motion sensor the output unit sends abnormality notifications  (¶003, Figs 1-6; self-test input signal is generated by safety control system microprocessor, applied to self-test input of motion sensor, if motion sensor operates properly, a fixed offset appears on sensor output signal at output of sensor module… if microprocessor does not detect offset after applying the self-test activation signal, it is an indication of a sensor malfunction and the microprocessor will generate an error signal or code). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the key fob function and/or limitations on function of Honkanen with the concept, as taught by Babala above, in order to further enhance convenience to users and because one with ordinary skill has good reason to pursue known options within his or her technical grasp. 
(¶014; Key fobs provide commands to provide passive entry (i.e., automatic unlocking of the doors of the vehicle 102 when key fob 200 is within a predetermined proximate distance of vehicle 102).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Honkanen (U.S. Patent Application Pub. 20160325710) in view of Babala (U.S. Patent Application Pub. 20110146369) further in view of Tieman (U.S. Patent Application Pub. 20110257817).  

Regarding Claim 4 (Currently Amended), Honkanen and Babala teach the portable device according to claim 1, and Babala further teaches wherein in a case where the control unit determines that the abnormality has not occurred in the motion sensor of the portable device (¶003; self-test input signal is generated by safety control system microprocessor, applied to self-test input of motion sensor, if motion sensor operates properly, a fixed offset appears on sensor output signal at output of sensor module… if microprocessor does not detect offset after applying the self-test activation signal, it is an indication of a sensor malfunction and the microprocessor will generate an error signal or code). 
Honkanen and Babala whether alone or in combination, are both silent on, the motion detected based on an output from the motion sensor of the portable device matches any of one or more predetermined patterns, the control unit performs a process based on the pattern which the motion matches.
Tieman from analogous art teaches a system and method for communicating with a vehicle (¶006) and a portable device (Fig 1 @ consumer device 22) including a motion detection means (¶042, ¶044) and the concept of the motion detected being based on an output from the motion sensor matches any of one or more predetermined patterns, the control unit (¶042-¶044). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Honkanen and Babala, with the concept of the motion detected being based on an output from the motion sensor matching any of one or more predetermined patterns, the control unit performs a process based on the pattern which the motion matches, as taught by Tieman for the purpose of interpreting the motion of using a portable device as a desired user input when moved in a predetermined pattern of motions (Tieman, ¶044).

Regarding Claim 5 (Currently Amended) Honkanen, Babala and Tieman teach the portable device according to claim 4, and Tieman further teaches wherein,  (¶042-¶044). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Honkanen and Babala, with the concept of the motion detected being based on an output from the motion sensor matching any of one or more predetermined patterns, the control unit performs a process based on the pattern which the motion matches, as taught by Tieman for the purpose of interpreting the motion of using a portable device as a desired user input when moved in a predetermined pattern of motions (Tieman, ¶044). 
Conclusion                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684